 1                                                                   FILED
 2
                                                                         DEC 2 4 2019
 3
                                                                               ,. \" ·1 H'C 1 couRT
                                                                  CLE:HK US .J :::,         ALI FORNI A
 4                                                           SOUTHERN D I S ~ F C
                                                                                      ' '
                                                                                               ')EPUTY
                                                             BY
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,
11
                                                      Case No.: 19MJ11596-RBM

12                               Plaintiff,
            v.                                        FINDINGS OF FACT AND
13                                                    ORDER OF DETENTION
14    MARIA DE LOS ANGELES MOLINA-
                            LEON,
15
16                              Defendant.

17
           In accordance with Title 18 U.S.C. § 3142(±) of the Bail Reform Act of 1984 (18
18
     U.S.C. § 3141, et seq.), a detention hearing was held on December 4, 2019, to determine
19
     whether      Defendant,       MARIA         DE       LOS          ANGELES                    MOLINA-
20
     LEON, should be held in custody pending trial on the grounds that she is a flight risk.
21
     Assistant United States Attorney Rosario Gonzalez appeared on behalf of the United States.
22
     Attorney James Johnson appeared on behalf of the Defendant.
23
           Based on the evidence proffered by the United States and the Defendant, the Pretrial
24
     Services Officer, and the Complaint issued against the Defendant on November 29, 2019
25
     by this Court, the Court concludes that the following facts establish by a preponderance of
26
     the evidence that no condition or combination of conditions required will reasonably assure
27
     the appearance of the Defendant.
28



                                                  1
 1                                               I
 2                                    FINDINGS OF FACT
 3      A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4         1. The Defendant is charged in Criminal Complaint No. 19MJ11596 with the
 5 importation of 48.60 kilograms (107.14 pounds) of a mixture and substance containing a
 6 detectable amount of methamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.

 7 Therefore, probable cause exists to believe the Defendant committed the charged offenses.
 8         2. The charged offenses are offenses for which a maximum term of imprisonment of
 9   10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et seq.).
10 Therefore, there arises a presumption that no condition or combination of conditions will
11 reasonably assure the appearance of the Defendant as required. See, 18 U.S.C. § 3142(e).
12         3. The offenses carry with them a minimum mandatory sentence of 10 years and a
13 maximum sentence of life. See, 21 U.S.C. § 960(b)(l)(H). According to the United States
14 Sentencing Guidelines, the Base Offense level is 38. See, USSG § 2Dl.l(c)(3). Assuming
15 the Defendant's criminal history score places her in Criminal History Category I, see, USSG
16 § 4Al.1, the sentencing range for the Defendant is 235-293 months in prison.
17     B. Weight of the Evidence Against the Defendant (18 U.S.C. §3142(g)(2)):
18         1.    On November 28, 2019, Maria de los Angeles MOLINA-Leon (MOLINA), a
19 citizen of Mexico, applied for entry into the United States at the Calexico, California East
20 Port of Entry. Co-defendant Maria TAPIA-Guzman (TAPIA) was the driver of a white 2012
21 Honda CR-V bearing Mexican license plates where MOLINA was the passenger.
22         2.    During primary inspection, Customs and Border Protection Officer (CBPO)
23   Sanchez received a negative customs declaration from TAPIA. The Honda was referred to
24 the secondary inspection area following a random port enforcement operation.
25         3.    Prior to reaching the secondary inspection lot, TAPIA was instructed to drive
26 the vehicle through the Z-Portal x-ray machine. CBPOs noticed several anomalies within
27 the Honda. Thereafter, in the secondary inspection area, the Honda was screened by a
28 Human/Narcotics Detector Dog (HNDD). The HNDD positively alerted to the rear drivers'
     side of the Honda.
 1         4.      A further inspection of the Honda revealed 101 vacuum-sealed clear
 2 cellophane packages located in the doors and left and right quarter panels. The packages
 3 contained a crystal-like substance and weighed a total of 48.60 kilograms (107.14 pounds).
 4 The crystal-like substance tested positive for the properties of methamphetamine.
 5     C. History and Characteristics of the Defendant (18 U.S.C. § 3142(G)(3):
 6         1. Defendant MOLINA is a resident and citizen of Mexico and has no legal right to
 7              remain or work in the United States as she possessed only a Border Crossing Card
 8              at the time of her arrest. Defendant's Border Crossing Card (Bl/B2 Visa) was
 9              revoked at the time of her arrest.
10         3. Defendant has significant ties to Mexico and currently resides m Mexico.
11              Defendant's immediate family also resides in Mexico.
12         4. Defendant lacks significant ties to the United States.
13         5. Defendant lacks financial resources and assets in the United States.
14     D. Nature and Seriousness ofDanger Posed by Release (18 U.S.C. § 3142(g)(4):
15          The government proffered no evidence to suggest that release of the Defendant
16 would pose a danger to any person or the community. Defendant has no criminal history.
17                                                   II
18                                  REASONS FOR DETENTION
19         A. There is probable cause to believe that Defendant committed the offense charged
20 in Criminal Complaint Number 19MJ11596, to wit: the importation of 48.60 kilograms
21 (107.14 pounds) ofmethamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.
22        B. Defendant faces a substantial period of time in custody if convicted of the offense
23   charged in the Complaint. Therefore, she has a strong motive to flee.
24        C. Defendant has substantial ties to Mexico.
25        D. Defendant has not rebutted the presumption, based upon the Court's findings, that
26 no condition or combination of conditions will reasonably assure the appearance of the
27 Defendant at future court proceedings.
28
 1                                               III
 2                                            ORDER
 3         IT IS HEREBY ORDERED that Defendant be detained pending trial in this matter.
 4         IT IS FURTHER ORDERED that Defendant be committed to the custody of the
 5 Attorney General or his designated representative for confinement in a corrections facility
 6 separate, to the extent practicable, from persons awaiting or serving sentences or being held
 7 in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
 8 private consultation with counsel.

 9         While in custody, upon order of a court of the United States or upon the request of an
1O attorney for the United States, the person in charge of the correctional facility shall deliver
11 Defendant to the United States Marshal for the purpose of an appearance in connection with
12 a court proceeding or any other appearance stipulated to by defense and government
13 counsel.
14         THIS ORDER IS ENTERED WITHOUT PREJUDICE.
15         IT IS SO ORDERED.
16         DATED:      12/~P-                     HON. RUTH BERMUDEZ MONTENEGRO
17                                                U.S. MAGISTRATE JUDGE
18
     Prepared by:
19
     ROBERT S. BREWER, JR
20
     United States Attorney
21
22   ~         b\v~
23 ROSARIO GONZALEZ
     Assistant U.S. Attorney
24
25 cc:     James Johnson
           Counsel for Defendant
26
27
28
